Citation Nr: 1809567	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-09 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a cervical spine disability, and if so, whether entitlement to service connection is warranted.  

2.  Entitlement to a disability rating in excess of 10 percent for residuals of right clavicle fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 and December 2012 rating decisions of the Department of Veterans Affairs (VA) in Chicago, Illinois. 


FINDINGS OF FACT

1.  An unappealed claim of service connection for a neck condition was denied by the RO in an October 2005 rating decision.

2.  The evidence received since the last final October 2005 rating decision is new and material, and relates to an unestablished fact necessary to substantiate the claim for service connection for a neck condition.

3.  The Veteran has a current diagnosis of cervical strain/cervicalgia, which manifested by continuous chronic pain since separation from service. 

4.  Throughout the pendency of the appeal, residuals of the Veteran's right clavicle fracture have included pain on motion, but with normal range of right shoulder motion.  It does not result in arthritis of the shoulder, impairment of the humerus or clavicle, or ankylosis. 


CONCLUSIONS OF LAW

1.  The October 2005 rating decision, which denied the claim for service connection for a neck condition, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received to reopen service connection for a neck condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


3.  Resolving all reasonable doubt in the Veteran's favor, the criteria to establish service connection for a cervical spine disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for a disability rating in excess of 10 percent for right clavicle disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5200-5203 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 

New and Material Evidence - Applicable Law and Analysis

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of procedural background, in October 2005, the RO denied service connection for a neck condition, claimed as neck pain, determining that although the Veteran had a documented in-service injury to the neck, diagnosed as cervical strain, the injury showed no chronic symptoms in-service, and an August 2005 VA examination showed no current diagnosis of a neck condition.  The evidence of record at the time of the October 2005 rating decision included the Veteran's service treatment records (STRs), his application for compensation, and a VA cervical spine/neck examination dated August 2005.  However, he did not appeal this rating decision; nor was new and material evidence received prior to the expiration of the appeal period or prior to the appellate decision if a timely appeal had been filed.  38 C.F.R. § 3.156 (b).  Therefore, the decision became final one year after it was mailed to him.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 3.104(a).

Thereafter, in June 2011, the Veteran sought to reopen his claim for service connection for a neck condition. 

The evidence received since the October 2005 rating decision includes VA medical treatment records, which show continued complaints of neck pain, specifically to include a May 2010 diagnosis of cervical strain/sprain, a February 2014 VA examination, informal hearing presentations, and the Veteran's lay assertions.  The Board finds that the additional medical evidence is indisputably "new," as it was not previously considered by the October 2005 rating decision.  Moreover, the unestablished elements of this claim include the threshold element of a current disability, and this new medical evidence, specifically May 2010 treatment records, show a current diagnosis of the cervical spine; hence, not only is this medical evidence new, it is also material to the issue at hand.  Accordingly, the Board concludes that new and material evidence has been received to reopen the Veteran's claim for service connection for a cervical spine disability.  The claim is therefore reopened.  Given the favorable outcome as decided below, the Board finds no prejudice in proceeding on the merits of the reopened claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for Cervical Spine - Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the Veteran's diagnosed cervical strain/cervicalgia is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The record shows that, during service in September 2001, the Veteran presented to the clinic with complaints of right shoulder pain, which was later diagnosed as a fracture of the right clavicle.  Also during service in February 2003, the Veteran was involved in a motor vehicle accident and complained of resultant neck pain; the assessment was a whiplash injury.

Approximately one week following his separation from service, the Veteran submitted his original application for VA compensation in June 2005.  At that time, he related that had continuous neck pain since his in-service injury.  Indeed, the Veteran is competent to describe symptoms of neck pain ever since the in-service injury to the neck, and the Board finds that these statements are credible and corroborated by the objective medical evidence on record.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (veteran is competent to testify regarding continuous pain since service).  The Veteran's lay statements are consistent with his post service medical records, which show consistent reports of neck pain that were often referred to as "chronic."  Based on the continued neck complaints, the Veteran has been provided with physical therapy and injections to alleviate the pain.  In addition, his medical evidence shows current diagnoses of cervical spine strain and cervicalgia, both of which are manifested by neck pain.  

Therefore, resolving any reasonable doubt in favor of the Veteran, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the cervical spine disability began in service and was so incurred in service.  See 38 C.F.R. § 3.303(d).  The finding that the Veteran has had cervical spine symptoms, to include pain since service is supportive of the claim overall, because it tends to show that the same symptoms that began in 
service were the basis for the later diagnosed cervical spine strain and cervicalgia.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - for example, dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).  Service connection for cervical spine disability is therefore granted.

Increased Rating - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As applicable here, where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Instead, as explained in Mitchell, pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance; less or more movement than is normal, weakened movement, excess fatigability, and incoordination; and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Analysis

The Veteran's service-connected right clavicle disability, characterized as residuals of right clavicle fracture, is currently rated as 10 percent disabling.  This disability is not listed on the Rating Schedule, and the RO assigned Diagnostic Code 5299-5203 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded on a "built up" basis, meaning that the first two digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last two digits will be "99."  See 38 C.F.R. § 4.20.  The RO determined that the most closely analogous diagnostic code for the Veteran's disability is 38 C.F.R. § 4.71a, Diagnostic Code 5203.

Turning now to the relevant evidence, during a primary care visit in June 2011, the Veteran reported that his right shoulder had constant pain and was constantly bothering him.  The assessment was chronic right shoulder pain.  The medical professional noted that his July 2005 and May 2010 x-rays were normal, but ordered new x-rays, as well as scheduled the Veteran for orthopedic consultation.  Thereafter, a July 2011 orthopedic surgery consult indicated that the in-service fracture healed with some minor deformity.  The Veteran stated that he had some chronic achiness rated about 4 on a scale from 0 to 10.  He specifically indicated that he was active and the shoulder did not interfere with his activities, but he always had some achiness.  Physical examination revealed a little bit of soreness to palpation over the clavicle, but no palpable deformity.  The examiner noted that the Veteran had good range of motion of the shoulder, satisfactory strength, satisfactory rotator cuff muscles, and negative impingement testing.  The examiner concluded that "if one did not know that he had a clavicle fracture, just looking at the x-rays, one wouldn't predict that he had a significant fracture or deformity."  The impression was history of previous clavicle fracture right shoulder girdle with some chronic achiness. 

In November 2011, the Veteran underwent a VA examination to determine the severity of his service-connected right clavicle disability.  The Veteran reported that his aches, pains, and range of motion in the right shoulder worsened since his injury 10 years earlier.  The Veteran did not report any flare-ups.  Physical examination showed normal flexion to 180 degrees, with no objective evidence of painful motion, and normal abduction to 180 degrees with objective evidence of painful motion at 140 degrees.  After repetitive use-testing, there was no additional limitation in range of motion, functional loss, or functional impairment of the shoulder and arm.  The examiner noted some pain to palpation, but no guarding of the arm.  There was no ankylosis.  Testing showed normal muscle strength and normal abduction.  There was no evidence or history of mechanical symptoms such as clicking and catching, and no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  There was no impairment of the clavicle or scapula such as malunion or nonunion, and no tenderness on palpation of the AC joint.  The examiner concluded that there was no functional impairment of the right shoulder, and the condition did not impact the Veteran's ability to work.  X-rays showed no evidence of arthritis. 

Chiropractic treatment notes dated in June 2013 indicate that the Veteran reported pain of about 3 out of 10, and noted that after sitting at his desk at work for 12 hours a day, the pain increases.  The medical professional indicated that the Veteran's range of motion of the right shoulder was limited by pain in abduction and forward flexion, but all other ranges of the right shoulder were full and painless.  Though, no actual degrees of limitation were provided.  Plain film imaging of the right shoulder dated July 15, 2011, were reviewed and showed no evidence of acute fracture or dislocation in the right shoulder.  

Physical medicine rehabilitation treatment notes dated in July 2013 indicates that the Veteran reported pain that is 3 out of 10, described as dull ache that radiates into the right shoulder from the base of the cervical spine, and increased with prolonged sitting.  The assessment was "shoulder pain."  X-rays of the right shoulder taken during an April 2016 chiropractic consultation were normal.  

In October 2016, the Veteran underwent an additional VA examination to assess the severity of his right clavicle disability.  The Veteran reported constant pain and flare-ups on chilly rainy days.  He added that during a flare-up he cannot lift heavy objects.  Range of motion testing was normal.  There was no objective evidence of localized tenderness or crepitus.  After repetitive-use testing range of motion was normal; however, the examiner indicated that the Veteran was not examined immediately after repetitive use over time.  Furthermore, the examiner indicated that the Veteran was not examined during a flare-up, so it was not possible to assess any additional functional loss without resorting to mere speculation.  In the Remarks section of the examination report, the examiner stated that the veteran's service connected diagnosis has resolved.  It was noted that the Veteran's closed fracture of the clavicle is well-healed and uneventful.  The examiner emphasized that there is no evidence of gross malunion or any effect on his AC joint.  The examiner also explained that unless there is gross malunion putting stress on his AC joint, as in this case, the Veteran should not have any pain or functional loss.

The rating criteria for the shoulder and arm are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  These Diagnostic Codes distinguish between the major (dominant) extremity and the minor (non-dominant) extremity.  See 38 C.F.R. § 4.69.  The medical evidence shows that the Veteran is right-hand dominant.  Therefore, the criteria referencing the major extremity are for consideration in this case.

Based on a thorough review of the record, the Board finds that a rating higher than 10 percent is not warranted for residuals for right clavicle fracture.

The Board considered Diagnostic Codes 5200 to 5203 to determine whether the Veteran may be entitled to a rating in excess of 10 percent for his right clavicle disability.  

Diagnostic Code 5200 pertains to ankylosis of scapulohumeral articulation.  Here however, no medical evidence shows ankylosis of the right scapulohumeral articulation.  As such, Diagnostic Code 5200 does not provide for a higher rating. 

Diagnostic Code 5202 pertains to impairment of the humerus, including malunion, recurrent dislocation at the scapulohumeral joint, fibrous union, nonunion, and loss of the humeral head.  The Veteran's record however contains no evidence of impairment of the humerus.  Thus, Diagnostic Code 5202 is not for application. 

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  A rating in excess of 10 percent for the major extremity under Diagnostic Code 5203 requires evidence of dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement and there is no evidence that the Veteran currently experiences any of these conditions.  

Diagnostic Code 5203 also provides that impairment of the clavicle or scapula may be rated on impairment of the contiguous joint. 

Normal range of motion in the shoulder is from 0 to 180 degrees of flexion, 0 to 180 degrees of abduction, and 0 to 90 degrees of external and internal rotation.  Flexion or abduction limited to 90 degrees equates to shoulder level.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5201, which pertains to limitation of motion of the arm, the lowest compensable rating is 20 percent for limitation of motion at shoulder level.  However, the evidence does not show such limitation.  In fact, the Veteran has demonstrated full active range of motion in the right shoulder.  The Veteran's shoulder motion is not limited at shoulder level, thus Diagnostic Code 5201 is not for application. 

The Board also considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no evidence of additional loss of motion after repetitive use testing conducted during any of the VA examinations or during other chiropractic and orthopedic treatments mentioned above.  As indicated, range of right arm/shoulder motion has been normal throughout the appeal period on appeal.  The Board, however, acknowledges that the Veteran's right clavicle disability has caused pain, which he feels has restricted overall motion.  However, the medical evidence does not show limitation of shoulder motion that meets or more nearly approximate the 20 percent criteria, even taking into account the additional functional limitations that the Veteran may experience with repetitive use over time or during a flare-up on cold days.  Specifically, the Board notes that even during a flare-up, the Veteran himself has indicated that he is only limited in lift heavy objects.  In summary, the evidence of record notes that both flexion and abduction of the shoulder have been consistently normal even after repetitive-use testing.  The Veteran's complaints included pain rated as 4 out of 10 in severity, and his reported flare ups occur only on cold days, and only prevent heavy lifting.  He has otherwise noted being active, and the shoulder does not cause him any limitations.  Based on the above, the degree of functional impairment does not warrant a higher rating based on limitation of motion of the shoulder.  

The Board emphasizes that the current 10 percent rating was assigned by the RO under 38 C.F.R. § 4.59 in recognition of the Veteran's painful motion of the right shoulder.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Id.  Also, in rating by analogy, a 10 percent evaluation is assigned for painful or limited motion of a major joint or group of minor joints.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (when limitation of motion is non-compensable, a rating of 10 percent is for application for each major joint).  

For the reasons and bases discussed above, the preponderance of the evidence is against the Veteran's increased rating claim, and it therefore must be denied.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

The appeal seeking to reopen a claim for service connection for a neck disability is granted. 

Service connection for a cervical spine strain and cervicalgia is granted. 

A disability rating in excess of 10 percent for a right clavicle disability is denied. 




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


